Citation Nr: 0508031	
Decision Date: 03/18/05    Archive Date: 03/30/05

DOCKET NO.  03-10 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Whether new and material evidence sufficient to warrant 
reopening a claim of entitlement to service connection for a 
left eye disorder has been received.  


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

R. Coppola, Counsel




INTRODUCTION

The veteran served on active duty from January 1951 to April 
1951.  

This matter is before the Board of Veterans' Appeals (Board) 
from a February 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  Due to the veteran's relocation, the claim was 
subsequently transferred to the VA RO in Denver, Colorado.  

In his substantive appeal, the veteran requested a personal 
hearing at the RO before a Veterans Law Judge.  In March 
2005, the veteran withdrew his request for the personal 
hearing.  

The issue of service connection for a left eye disorder is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In a May 1992 rating decision, the RO denied service 
connection for a left eye disorder.  The RO notified 
appellant of this decision by letter dated May 27, 1992; he 
did not appeal and that decision became final.  

2.  Evidence submitted since the May 1992 rating decision is 
new and it bears directly and substantially upon the issue at 
hand, and in connection with the evidence previously of 
record, is so significant that it must be considered in order 
to fairly decide the merits of the claim.  




CONCLUSION OF LAW

Evidence received since the May 1992 rating decision is new 
and material, and the claim for service connection for a left 
eye disorder is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156(a) (2001); 38 C.F.R. §§ 20.1103, 
20.1105 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. § 3.159 (2004).  

The United States Court of Appeals for Veteran Claims (CACV) 
in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  Id.  

In the instant case, the agency of original jurisdiction 
decision notified appellant of the information and evidence 
not of record that is necessary to substantiate the claim in 
July 2003.  The agency of original jurisdiction issued the 
notification letter after the initial adverse determination 
in February 2002.  It is an inadequate VCAA notice under 
38 U.S.C. § 5103(a).  Id.  

Further discussion of the duty to notify and the duty to 
assist is unnecessary on this issue as the Board finds that 
appellant has submitted new and material evidence to reopen 
his claim.  Consequently, there is no prejudice to appellant.  

New and Material Evidence

In his initial claim in 1991, the veteran contended that he 
sustained a left eye injury on barbed wire during basic 
training in April 1951.  He stated that he underwent surgery 
at that time for his injury.  He contended that the injury 
resulted in a permanent loss of left eye visual acuity.  He 
stated that, during VA examination in 1991, the examiner told 
him he had a permanent loss of use of his left eye.  

The RO requested the veteran's service medical records from 
the National Personnel Records Center (NPRC) in November 
1991.  The NPRC responded that the service medical records 
were not available and were presumed to have been destroyed 
by fire at that facility in 1973.  The only available service 
medical record was a copy of the veteran's April 1951 medical 
discharge examination.  This included a medical evaluation 
board diagnosis of glaucoma secondary to left eye trauma and 
aphakia secondary to a surgical procedure following the left 
eye injury.  The veteran's DD Form 214 shows he was separated 
from active service due to disability that existed prior to 
active service that was not aggravated during active service.  

The RO obtained alternative records consisting of a daily 
sick report for the veteran's unit.  It shows the veteran was 
seen on March 31, 1951 for an unspecified condition that was 
incurred in the line of duty.  

The VA medical treatment records show the veteran was 
examined in November 1991.  The diagnosis was left eye 
blindness.  

In a May 1992 rating decision, the RO denied service 
connection for a left eye disorder.  The RO determined that, 
although the veteran sustained a left eye injury during 
active service, the evidence showed the left eye disability 
existed prior to his enlistment and was not aggravated during 
active service.  The RO notified the veteran of that rating 
decision by letter dated May 27, 1992; he did not appeal and 
that decision became final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.1103 (2004).  

A final decision shall not be subject to revision on the same 
factual basis except by duly constituted appellate 
authorities or except as provided in § 3.105 of this part.  
38 C.F.R. § 3.104(a).  

When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  A 
claim will be reopened and reviewed if new and material 
evidence is submitted.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

New and material evidence is evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356, 1361 (Fed. Cir. 1998) 
(paramount concern in evaluating any judicial test for new 
and material evidence is its consistency with the 
regulation).  

Evidence may be new and material even though such evidence 
does not warrant revision of a previous decision.  Hodge, 155 
F.3d at 1362 (overruling the third prong of the Colvin test 
(that the evidence must be reasonably likely to change the 
outcome of the decision)).  

The credibility of the evidence is presumed in determining 
whether new and material evidence has been submitted.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  

If new and material evidence is submitted, the case will be 
decided on the merits.  See Wilkinson v. Brown, 8 Vet. 
App. 263 (1993); Ivey v. Derwinski, 2 Vet. App. 320, 322 
(1992).  

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as a result.  66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (codified at 38 C.F.R. § 3.156(a)).  However, this 
change in the law is not applicable in this case because the 
appellant's claim was filed prior to August 29, 2001, the 
effective date of the amendment.  66 Fed. Reg. 45,620, 45,629 
(August 29, 2001).

The evidence added to the record since the May 1992 rating 
decision includes VA medical treatment records dated in May 
2001 and October 2002, private medical treatment records and 
statements dated from July 1987 to October 2003, a statement 
from the veteran's brother, and statements from the veteran.  

The VA medical treatment records and the private medical 
treatment records and statements are new because they were 
not previously of record at the time of the May 1992 rating 
decision.  They show the veteran was seen for poor left eye 
visual acuity secondary to an injury sustained in 1987.  The 
diagnosis was post traumatic optic atrophy of the left eye, 
early macular degeneration, and aphakia.  The physician 
stated the optic nerve damage was severe and may ultimately 
result in total left eye visual loss.  Records in 2001 show 
diagnoses of left eye optic nerve damage.  The October 2002 
VA examination report includes a history of the veteran's in-
service left eye injury.  The diagnosis was a history of 
trauma involving intraocular penetration of the left eye with 
subsequent cataract removal and resultant blindness, which 
was possibly due to elevated intraocular pressure in the left 
eye.  The remaining medical records dated in 2003 include a 
history of the in-service injury and show the veteran has a 
left eye corneal scar and a damaged retina and optic nerve 
and he has light perception but no vision in that eye.  The 
Board notes that some of these records appear to have been 
altered.  

The statement from the veteran's brother attests to the fact 
that the veteran did not have left eye vision problems prior 
to his entry into active service.  

The above evidence is material because it indicates a 
potential relationship between the veteran's current left eye 
disability and his injury during active service.  It is also 
material because it indicates that the veteran did not have a 
preexisting left eye disorder at the time of his entry into 
active service.  The Board must assume the credibility of 
this evidence when making a determination whether new and 
material evidence has been submitted.  Justus, 3 Vet. App. at 
513.  

Credibility determinations as to the probative value of the 
evidence in this case can only be made when adjudicating the 
merits based on all the evidence of records.  

The Board concludes that the evidence received since the May 
1992 rating decision is new and material, and the claim for 
that benefit is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 
2002); 38 C.F.R. § 3.156(a) (2001); 38 C.F.R. §§ 20.1103, 
20.1105 (2004).  


ORDER

The veteran, having submitted new and material evidence to 
reopen the claim of service connection for a left eye 
disorder, the claim is reopened only to that extent.  

REMAND

The Board has determined that new and material evidence has 
been presented.  
The veteran contends that he did not have a preexisting left 
eye disability at the time of his entry into active service 
in January 1951.  He contends he sustained a left eye injury 
during basic training in April 1951.  The veteran states that 
he underwent surgery at that time for his injury.  He 
contends that the injury resulted in a permanent loss of left 
eye visual acuity.  

NPRC advised the RO that the service medical records were not 
available and were presumed to have been destroyed by fire at 
that facility in 1973.  The only available service medical 
record is a copy of the veteran's April 1951 medical 
discharge examination.  The RO obtained an alternative record 
consisting of a daily sick report for the veteran's unit, 
which shows the veteran, was seen on March 31, 1951 for an 
unspecified condition that was incurred in the line of duty.  

The evidence includes private medical treatment records and 
statements dated from July 1987 to October 2003.  The Board 
notes that some of these records appear to have been altered.  
It is not clear from the evidence whether all of the records 
from these healthcare professionals have been obtained.  
Additionally, while both the private and VA medical records 
contain diagnoses of the veteran's eye disability, these 
records do not contain opinions as to the etiology of the 
veteran's eye disability.

VA's duty to assist the veteran includes obtaining relevant 
medical records and a VA examination where the information 
and evidence of record does not contain sufficient competent 
medical evidence to decide the claim.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159 (2004).

In view of the foregoing, this case is REMANDED to the RO via 
the AMC in Washington, DC, for the following action.  VA will 
notify appellant when further action is required on his part.

1.  Ensure that all VCAA duty to notify 
and assist obligations have been 
satisfied in accordance with 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002).  
Such notice should specifically apprise 
him of the evidence and information 
necessary to substantiate his claim and 
inform him whether he or VA bears the 
burden of producing or obtaining that 
evidence or information, and of the 
appropriate time limitation within which 
to submit any evidence or information.  
Request that he provide any evidence in 
his possession that pertains to the claim 
as explicitly required by 38 C.F.R. 
§ 3.159(b).  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  A record of his 
notification must be incorporated into 
the claims file.

2.  Request veteran identify the names, 
addresses, and dates of treatment for all 
medical care providers, VA and non-VA, 
inpatient and outpatient, who possess 
additional records referable to treatment 
for the claimed disability.  The evidence 
includes private medical treatment 
records and statements dated from July 
1987 to October 2003, but it is not clear 
from the evidence whether all of these 
records have been obtained.  The July 
1987 medical report shows the veteran 
sustained a left eye injury three months 
prior to that examination, for which it 
appears he had been treated at the Inland 
Empire Community Health Center, 18601 
Valley Boulevard, Bloomington, 
California, 92316.  The veteran should 
provide all necessary written releases 
for these records.  If any of the 
identified records cannot be obtained, 
the veteran should be notified of such 
and the efforts used in requesting these 
records.  

3.  After completion of #1-2 above, the 
AMC should schedule the veteran for an 
appropriate VA examination to determine 
the nature and etiology of the veteran's 
left disability.  It is imperative that 
the examiner review the evidence in this 
claims folder to include the veteran's 
statements regarding the incident in 
service, the April 1951 separation 
report, the March 1951 morning report, 
and all post service medical records as 
well as a complete copy of this REMAND.  

a.  The examiner should opine whether it 
is at least as likely as not that the 
veteran's current left eye disability is 
related to his service.  Specifically, 
the examiner should determine (if 
possible) whether the veteran had a 
preexisting eye disorder prior to 
service.  (We note that the veteran 
indicated that a military doctor told him 
that his pupil was shaped like an egg).  
If a pre-existing eye disability is 
indicated, the examiner should provide an 
opinion to the best extent possible, 
whether the disability was aggravated 
beyond normal progression in service.  
All necessary tests and clinical studies 
must be accomplished, and all clinical 
findings must be reported in detail.  A 
complete written rationale for all 
opinions made must be provided.  If any 
requested opinion cannot be provided, 
that fact should be noted and the AMC 
should explain in detail why securing the 
opinion is not possible.

4.  The AMC should adjudicate the issue 
of service connection for service 
connection for a left eye disorder.  
Adjudication should be performed in 
accordance with the VCAA and should 
include consideration of all applicable 
laws and regulations, including the 
presumption of soundness and aggravation.  
This should be based on the evidence 
already of record and any other 
development that is deemed appropriate in 
accordance with the duty to assist under 
the provisions of the VCAA.  Should the 
claimed benefit be denied, the AMC will 
issue a supplemental statement of the 
case and return the case to the Board.  

Appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


